Filed 11/28/22 D.S., A Minor CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION FIVE


 D.S., a Minor, etc.,                                                B314263

           Plaintiff and Appellant,                                  (Los Angeles County
                                                                     Super. Ct. No. BC698998)
           v.

 THE LION’S LIMOS, INC.,

           Defendant and Respondent.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark A. Young, Judge. Affirmed.
      Artiano & Associates, James Artiano and Lawrence S.
Andrews for Plaintiff and Appellant.
      Horvitz & Levy, Peder K. Batalden and Andrea L. Russi;
Olson Law Group, Sonali Olson and Heather L. Lunn for
Defendant and Respondent.

                                __________________________
      D.D. was shot by an unknown assailant as she attended a
birthday celebration in a party bus owned and operated by
defendant The Lion’s Limos, Inc. D.D.’s daughter, plaintiff D.S.,
brought this wrongful death action. The trial court granted
summary judgment in favor of defendant. On appeal, plaintiff
argues there was a triable issue of material fact regarding
whether the bus driver knowingly parked in front of a group of
gang members and allowed the passengers to disembark in their
midst. We affirm the judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
      On November 3, 2017, D.D. was one of 30 passengers who
attended a birthday celebration on a party bus operated by
defendant. At some point, a passenger requested a restroom stop
near the Santa Monica Pier. While the bus was stopped near the
pier (with the engine running), an unknown assailant shot at the
party bus and killed D.D.
      Plaintiff was a minor at the time of her mother’s death. On
March 21, 2018, plaintiff, through her guardian ad litem, filed a
complaint against defendant alleging the driver’s negligence
caused the wrongful death of her mother. She alleged that, as a
common carrier, defendant owed a duty of care to protect
passengers’ safety. She further alleged the assault was
foreseeable, and the driver breached his duty by failing to leave
the location or bar entry into or exit from the bus before the
attack occurred.
      On March 25, 2021, defendant moved for summary
judgment. Defendant argued it owed no duty to protect
passengers from a third-party assault that occurred without
warning, and alternatively there was no breach because the bus
driver acted promptly when he saw the gun. Defendant




                                2
submitted declarations from the bus driver and the manager of
The Lion’s Limos in support of its motion. The driver’s
description of the events that night is largely undisputed. The
driver stated the pier was a common destination requested by
passengers because it was open at night. He had never seen any
violence near the pier, and neither he nor his manager had ever
experienced any criminal activity on defendant’s party buses.
       When he arrived at the pier, the driver stopped behind a
black party bus in a space designated for tour bus parking near
the pier. He left the engine running. Once stopped, the driver
observed a group of men standing by a tree 25 feet away from
where he parked.1 They approached the bus only after the driver
had stopped and five passengers—two men and three women—
had disembarked. Two of the women immediately left for the
restroom. The strangers surrounded the remaining passengers
(two men and a woman) and asked them where they were from.
One of the male passengers responded that they were just there
to have a good time. One of the strangers and one of the male
passengers indicated they knew one another.
       During this exchange, the driver observed two men run
first towards the black bus parked in front and then back toward
defendant’s bus. One of the men pulled a handgun from his
waistband. When the driver saw the gun, he yelled for the three
passengers standing outside to get back on the bus. Two of them


1     Plaintiff asserts an inference can be made that the men
were standing where the bus had stopped and not 25 feet away
because plaintiff’s witness testified he saw the men at the bus
when the driver opened the bus doors for passengers to
disembark. Plaintiff argues the inference was reasonable
because the entire incident lasted less than three minutes.




                                3
made it back on to the bus. Because the driver had not yet
turned off the engine, he immediately began to pull away. At the
time, five other passengers were standing on the stairwell
waiting to exit and one put her arm in the door to prevent it from
closing because her boyfriend was still outside. The bus was
halfway in the street, but the driver stopped because not all the
passengers were on board. The unknown assailant shot at the
bus as it was stopped in the street. He killed D.D. and injured
other passengers. The record is unclear as to D.D.’s precise
location in the bus when she was killed.2
       The passengers yelled for the bus driver to drive, and he
drove to a nearby police station. It was undisputed the party bus
was stopped at the pier for three minutes or less. It was also
undisputed that less than one minute had elapsed between the
time the driver saw the gun and the shooting.
       In opposition to summary judgment, plaintiff argued the
group of men were obviously dangerous gang members and the
bus driver acted negligently by stopping the bus near them.
Plaintiff relied on deposition testimony from a passenger who
was a close friend of D.D. The witness testified the driver was
the only person who could see outside the bus when they arrived
at the parking spot because the passenger windows were blacked
out. As a result, the driver was the only one who initially would
have seen the group of men near the parking spot.
       The witness testified he first let other passengers exit the
bus before he got off. “I stood up, I turned and I looked out the
windshield of the bus, I didn’t see anything. When I turned and
stepped off the bus, once I stepped off the bus, when I looked

2     Plaintiff’s 2018 complaint alleged the shooter fled the scene
on foot and was never apprehended.




                                 4
straight ahead, I saw a group of gang members who were Bloods.”
He immediately recognized them as Blood gang members because
of their attire (red bandanas, red hats, white T-shirts, etc.). The
witness was alarmed by the words exchanged and anticipated
there would be trouble. In his opinion, the bus driver was “young
enough” to know the men were Bloods.3
       The court granted summary judgment for defendant. On
June 25, 2021, the court entered judgment in defendant’s favor.
Plaintiff appealed.
                           DISCUSSION
1.     Standard of Review
       We review a summary judgment de novo. (Huang v. The
Bicycle Casino, Inc. (2016) 4 Cal.App.5th 329, 337 (Huang).) The
trial court must grant summary judgment if “there is no triable
issue as to any material fact” and the “moving party is entitled to
a judgment as a matter of law.” (Code Civ. Proc., § 437c, subd.
(c); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843
(Aguilar).) In determining if a triable issue of material fact
exists, courts consider the evidence “and all inferences reasonably
deducible from the evidence” in the light most favorable to the
party opposing summary judgment. (§ 437c, subd. (c); Aguilar, at
p. 843.)4



3     The trial court sustained objections to the witness’s
assertion that the bus driver knew the men were dangerous gang
members on the grounds the evidence was speculation or opinion.
On appeal, plaintiff does not challenge the trial court’s
evidentiary rulings.

4     All undesignated statutory references are to the Code of
Civil Procedure.




                                 5
       A defendant moving for summary judgment may meet its
burden by showing that “one or more elements of the plaintiff’s
causes of action cannot be established.” (Huang, supra,
4 Cal.App.5th at p. 337; § 437c, subd. (p)(2).) To make this
showing, the defendant may point out that the plaintiff does not
have, and cannot reasonably obtain, the evidence to prove at least
one element. (Aguilar, supra, 25 Cal.4th at p. 854.) The
defendant may also, but is not required to, produce evidence that
negates an element of the plaintiff’s cause of action. (Ibid.)
       Once the defendant meets its initial burden, the burden
shifts to the plaintiff to show that there is a triable issue of
material fact. (Aguilar, supra, 25 Cal.4th at p. 849; § 437c,
subd. (p)(2).) “There is a triable issue of material fact if, and only
if, the evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in
accordance with the applicable standard of proof.” (Aguilar, at
p. 845.) A party “ ‘cannot avoid summary judgment by asserting
facts based on mere speculation and conjecture, but instead must
produce admissible evidence raising a triable issue of fact.’ ”
(Mackey v. Trustees of California State University (2019)
31 Cal.App.5th 640, 657.)
2.     Negligence Liability for Common Carriers
       “ ‘The elements of the cause of action for wrongful death are
the tort (negligence or other wrongful act), the resulting death,
and the damages, consisting of the pecuniary loss suffered by the
heirs.’ ” (Quiroz v. Seventh Ave. Center (2006) 140 Cal.App.4th
1256, 1263, italics omitted.) “The elements of a negligence cause
of action are a legal duty, a breach of the legal duty, proximate or
legal cause, and a resulting injury.” (Huang, supra,
4 Cal.App.5th at p. 338.)




                                  6
      Common carriers are subject to a heightened duty of care.
(Gomez v. Superior Court (2005) 35 Cal.4th 1125, 1129; Civ.
Code, §§ 2100, 2168.) “A carrier of persons for reward must use
the utmost care and diligence for their safe carriage, must
provide everything necessary for that purpose, and must exercise
to that end a reasonable degree of skill.” (Civ. Code, § 2100;
Gomez, at p. 1130.)
      “Common carriers are not, however, insurers of their
passengers’ safety. Rather, the degree of care and diligence
which they must exercise is only such as can reasonably be
exercised consistent with the character and mode of conveyance
adopted and the practical operation of the business of the
carrier.” (Lopez v. Southern Cal. Rapid Transit Dist. (1985)
40 Cal.3d 780, 785 (Lopez).) Thus, “a carrier is liable for injuries
resulting from an assault by one passenger upon another only
where, in the exercise of the required degree of care, the carrier
has or should have knowledge from which it may reasonably be
apprehended that an assault on a passenger may occur, and has
the ability in the exercise of that degree of care to prevent the
injury.” (Id. at p. 791; see also Delgado v. Trax Bar & Grill
(2005) 36 Cal.4th 224, 235, 240 (Delgado) [holding that “an
affirmative duty to protect another from the conduct of third
parties” arising from a “special relationship” requires “heightened
foreseeability” which is “shown by prior similar incidents or other
indications of a reasonably foreseeable risk of violent criminal
assaults in that location”].) “No California case has held a
common carrier liable for a sudden assault which occurs with no
warning.” (City and County of San Francisco v. Superior Court
(1994) 31 Cal.App.4th 45, 49 (San Francisco); 6 Witkin, Summary
of Cal. Law (11th ed. 2022) Torts, § 1063.)




                                 7
       In Lopez, supra, 40 Cal.3d at pages 784, 796, the trial court
sustained a demurrer to a complaint alleging negligence on the
part of a transit district. The plaintiff passengers were injured
after a group of juveniles harassed other passengers and
instigated a “ ‘violent argument’ ” that escalated into a “ ‘violent
physical fight.’ ” (Id. at pp. 784, 791.) Passengers had notified
the bus driver of the altercation before it became violent, and the
bus driver knew there had been a history of assaults on the bus
route, but “did absolutely nothing to maintain order or protect
passengers from injury.” (Id. at pp. 784, 795-796, italics omitted.)
       The Court of Appeal affirmed the sustaining of the
demurrer. The Supreme Court reversed, holding the bus driver
had a duty to protect passengers from a foreseeable and
preventable assault that could “reasonably be apprehended.”
(Lopez, supra, 40 Cal.3d at p. 791.) The court posited that
“[t]here are a number of actions a carrier might take short of
placing an armed guard on each bus which, in a given case, might
be sufficient to meet the duty,” including warning unruly
passengers to calm down, ejecting them, or alerting police and
seeking help. (Ibid.) The court found significant that the bus
driver was aware of an escalating dispute before it became a
violent physical altercation but did nothing. (Id. at p. 789.)
       By contrast, in San Francisco, supra, 31 Cal.App.4th at
pages 48–49, the appellate court held liability could not be
imposed where the plaintiff was unexpectedly stabbed by another
passenger on a public bus. The trial court denied the city’s
summary judgment motion, finding a triable issue of fact whether
the driver had or should have had warning of the attack due to
two prior assaults in the past year on the same bus line. The
Court of Appeal issued a writ of mandate reversing the trial




                                 8
court. The court found no triable dispute existed: The evidence
showed the attack came without warning; it was undisputed
there was nothing about the assailant’s behavior or appearance
to raise any suspicion when he boarded; he stabbed the victim
less than five seconds after the driver saw him open a small
pocketknife. The court reasoned, “The simple fact of two prior
assaults at best could make a stronger case that City’s drivers
should respond to incidents of unruly passengers; the prior
assaults cannot impose liability for a sudden and unheralded
attack.” (Id. at p. 49.)
3.     Analysis
       As plaintiff essentially concedes on appeal, there is little
factual similarity between the present appeal and the cases the
parties cite. None involves a third-party attack on passengers
from outside a common carrier. Without clear supporting
authority, plaintiff argues the trial court erred in granting
defendant’s summary judgment motion because there was a
triable issue of material fact regarding where the group of alleged
gang members was located when the driver stopped the bus and
the passengers disembarked. According to plaintiff, the bus
driver breached his duty to D.D. and the other passengers when
he chose to stop by a group of gang members, who were “an open
and obvious danger.” Plaintiff argues a reasonably careful bus
driver would have continued driving and parked in a safe
location.
       Plaintiff has failed to produce evidence that would allow a
reasonable trier of fact to find that the driver knew or should
have known of the impending violence and had a duty to act on
such information. Plaintiff acknowledges “the shooting itself was
sudden” and that Lopez, San Francisco, and similar cases hold




                                 9
that a duty to protect passengers from attack does not arise
where the attack occurs without warning.
       The facts of this case are closer to San Francisco than they
are to Lopez,where the driver was aware of the violent argument
and reasonably understood that a fight was imminent. As in San
Francisco, where the assailant’s “dirty” clothing was insufficient
to put the driver on notice of an impending assault, here the mere
fact that there was a group of men wearing bandanas and hats
some distance from the bus was not enough to make the driver
anticipate a shooting. No gang expert testified that under the
facts of this case the group of men described by the witness were
or were not gang members. Nor was there evidence that a gun or
any other weapon was visible to the driver until the shooter
pulled the gun from his waistband, so like San Francisco, there
“was no warning or cause for alarm” until seconds before the
attack. (San Francisco, supra, 31 Cal.App.4th at p. 48.)
       Unlike Lopez, where the bus driver was aware that a fight
was brewing, the evidence here suggests that the interactions
between the passengers and the men were ambiguous at best.
Even assuming that the bus driver was put on notice that the
men were gang members with a propensity for violence when he
heard them ask the passengers where they were from, this
exchange occurred after the bus stopped and passengers were
already disembarking. It is undisputed that less than a minute
had passed between the time the driver first saw the gun and the
gunshots, and less than three minutes from the time the driver
stopped. The evidence here falls far short of the standard
established in Lopez, where the driver was notified of an
increasingly violent altercation, which triggered his duty to




                                10
protect his passengers, and he breached his duty of care by doing
nothing.5
       Under San Francisco and Lopez, liability may not attach
from such a “sudden and unheralded attack.” Because there is no
evidence that the driver was earlier put on notice that an assault
might occur, in this case his duty to protect the passengers only
arose when he saw the assailant pull a gun. At that point, he
acted immediately and with “the utmost care and diligence” by
yelling for the passengers to get back on the bus and then driving
to a safe location (a police station). (Civ. Code, § 2100.)
       Plaintiff attempts to distinguish Lopez and San Francisco
by expanding the time period within which the driver’s duty
arose. She contends the driver’s duty arose even before he
stopped, when he observed a group of gang members standing
next to the bus, and “the breach occurred when the party bus
driver chose to stop his bus and disembark his passenger in front
of a large group of gang members.” We find no triable issue of
fact. First, there is no evidence that the bus driver knowingly
chose to stop the bus in front of a group of men. The only
evidence was to the contrary, that as he was pulling in he saw
some men by a nearby tree. (The driver referred to the group as
“Tree Men.”) Plaintiff’s charge that the driver stopped the bus
directly in front of the men was speculative because the


5     Lopez is also distinguishable because there the assault
occurred on a moving bus and the court noted that “bus
passengers are ‘sealed in a moving steel cocoon,’ ” and are thus
“wholly dependent upon the bus driver to summon help or
provide a means of escape.” (Lopez, supra, 40 Cal.3d at p. 789.)
Here, the violence arose on a public street while the bus doors
were open.




                                11
passenger windows had been blacked out and D.D.’s friend
testified he remained seated to allow other passengers to
disembark before him. By his own testimony, the passenger did
not see the men until he stepped off the bus immediately before
the shooting.
       In any case, “a bus driver will seldom, if ever, recognize a
criminal assailant at a glance . . . .” (Taeleifi v. Southern Cal.
Rapid Transit Dist. (1982) 130 Cal.App.3d 366, 370, disapproved
on another ground in Lopez, supra, 40 Cal.3d at p. 788, fn. 4; cf.
Castaneda v. Olsher (2007) 41 Cal.4th 1205, 1215 [imposing a
duty on a landlord only “where gang violence is extraordinarily
foreseeable” because broader liability would compel landlords to
“make rental decisions according to stereotypes about gang
members’ ethnicity and appearance”]; Frances T. v. Village Green
Owners Assn. (1986) 42 Cal.3d 490, 501–503 [condominium
owners association is potentially liable for injuries caused by
third party criminal conduct where the association was aware of
past similar crimes occurring on the property and of
circumstances making a similar occurrence likely].)6
       Plaintiff produced no admissible evidence showing that a
reasonable bus driver would have anticipated violence when he
stopped the bus and before the assailant pulled a gun. Whether

6      Just as in the common carrier cases we discuss, courts
holding landowners liable for harm to their tenants require the
harm to be foreseeable. Here, there was no evidence that prior
acts of violence had taken place against bus passengers or anyone
else in the area near the pier, or that the driver had been aware
of such attacks. On the contrary, both the driver and his
supervisor affirmed they were not aware of any assaults on
passengers on their buses or near the pier.




                                12
we consider this case from the perspective of legal duty (which
defendant argues) or breach of duty (which plaintiff argues) the
result is the same. There is no triable issue of fact that the bus
driver was aware of an imminent threat when he stopped the bus
or that he failed to take appropriate action when he saw the
attacker brandish the weapon.
                             DISPOSITION
      We affirm the judgment. Defendant is awarded its costs on
appeal.




                                           RUBIN, P. J.
WE CONCUR:




                        KIM, J.




                        TAMZARIAN, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  13